
	

115 HR 6013 : Migratory Bird Framework and Hunting Opportunities for Veterans Act
U.S. House of Representatives
2018-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6013
		IN THE SENATE OF THE UNITED STATES
		September 26, 2018Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To amend the Migratory Bird Treaty Act to establish January 31 of each year as the Federal
			 framework closing date for the duck hunting season and to establish
			 special duck hunting days for youths, veterans, and active military
			 personnel, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Migratory Bird Framework and Hunting Opportunities for Veterans Act. 2.Federal closing date for hunting of ducks, mergansers, and cootsSection 3 of the Migratory Bird Treaty Act (16 U.S.C. 704) is amended by adding at the end the following:
			
				(c)Federal framework closing date for hunting of ducks, mergansers, and coots
 (1)In generalIn promulgating regulations under subsection (a) relating to the Federal framework for outside dates within which the States may select seasons for migratory bird hunting, except as provided in paragraph (2), the Secretary shall, with respect to the hunting season for ducks, mergansers, and coots—
 (A)adopt the recommendation of each respective flyway council (as defined in section 20.152 of title 50, Code of Federal Regulations) for the Federal framework if considered by the Secretary to be consistent with science-based and sustainable adaptive harvest management, but the framework closing date shall be January 31 of each year; and
 (B)allow the States to establish the closing date for the hunting season in accordance with the Federal framework.
						(2)Special duck hunting days for youths, veterans, and active military personnel
 (A)In generalNotwithstanding the closing date under paragraph (1) and subject to subparagraphs (B) and (C), the Secretary shall allow States to select 2 days for youths and 2 days for veterans (as defined in section 101 of title 38, United States Code), and members of the Armed Forces on active duty, including members of the National Guard and Reserves on active duty (other than for training), to hunt ducks, mergansers, and coots. Such days shall be treated as an addition to the regular hunting season lengths selected by the States.
 (B)RequirementsIn selecting days under subparagraph (A), a State shall ensure that— (i)the days selected—
 (I)do not fall within the regular hunting season for ducks, mergansers, and coots; (II)with regard to youth days, are on a weekend, holiday or other day in which schools are not in session; and
 (III)are not more than 14 days before or after the hunting season for duck, mergansers, and coots; and (ii)the total number of days in a hunting season for ducks, mergansers and coots, including any days selected under subparagraph (A), is not more than 107 days.
 (C)LimitationA State may combine the 2 days allowed for youths with the 2 days allowed for veterans and members of the Armed Forces on active duty under subparagraph (A), but in no circumstance may a State have more than a total of 4 additional days added to its regular hunting season for any purpose.
 (3)RegulationsThe Secretary shall promulgate regulations in accordance with this subsection for the Federal framework for migratory bird hunting for the 2019–2020 hunting season and each hunting season thereafter..
		
	Passed the House of Representatives September 25, 2018.Karen L. Haas,Clerk.
